PER CURIAM.
The appellant challenges the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion, whereby he challenged his convictions on various grounds. We affirm the order in all but one respect. The allegations of the motion directed to trial counsel’s alleged failure to pursue an alibi defense state a colorable claim of ineffective assistance of trial counsel. Because the trial *888court failed to attach portions of the trial court files or records conclusively showing that the appellant was entitled to no relief on this claim, we reverse that portion of the order by which this claim was denied and remand this case to the trial court for further proceedings on the claim.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ALLEN and MICKLE, JJ., and SHIVERS, Senior Judge, concur.